     Case 1:21-cv-00008-PMS Document 1 Filed 02/02/21 Page 1 of 5 Pageid#: 1




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF VIRGINIA
                                  ABINGDON DIVISION

JAMES DAVID WOOD, III
                                                    :

        Plaintiff,                                  :

v.                                                  :       CASE NO:

FORD MOTOR COMPANY                                  :

        Defendants.                                 :



                       DEFENDANT FORD MOTOR COMPANY’S
                             NOTICE OF REMOVAL


TO THE UNITED STATES DISTRICT COURT FOR THE WESTERN DISTRICT OF

VIRGINIA AND PLAINTIFF JAMES DAVID WOOD AND HIS ATTORNEY OF

RECORD:

        PLEASE TAKE NOTICE that pursuant to 28 U.S.C. §§ 1331, 1441 and 1446 Defendant

Ford Motor Company hereby removes to this Court the case now pending in the Circuit Court for

the County of Bland, Commonwealth of Virginia captioned James Wood vs. Ford Motor

Company, Case No. CL2000041600

        As grounds for removal, Defendant Ford Motor Company states as follows:

                                TIMELINESS OF REMOVAL

       1.    On December 15, 2020, Plaintiff filed a Complaint in the Circuit Court for

the County of Bland, captioned James David Wood v. Ford Motor Company, Case No. CV2020-

096656. A copy of Complaint is attached hereto as Exhibit A.
   Case 1:21-cv-00008-PMS Document 1 Filed 02/02/21 Page 2 of 5 Pageid#: 2




        2.     Ford was served the Summons and Complaint by process server on January 11,

2021.

        3.     Ford filed this Notice of Removal within thirty (30) days after service of the

Summons and Complaint on Ford. Therefore, this Notice of Removal is timely filed pursuant to

28 U.S.C. §1446(b).

        4.     Ford has attached a copy of all process, pleadings, orders, and other documents on

file with the Circuit Court for the County of Bland, Commonwealth of Virginia.

                                 GROUNDS FOR REMOVAL

        5.     Ford submits to this Court that it has original jurisdiction because it and invokes

the diversity jurisdiction of this Court as provided in 28 U.S.C. § 1332. Specifically, Plaintiff’s

Complaint states that Plaintiff James David Wood is a resident of the state of Virginia. Ford Motor

Company is organized under the laws of Delaware and its principal place of business is in the state

of Michigan. This action involves a dispute over the sale and servicing of a 2019 Ford F150 and

Plaintiff is seeking damages in excess of $75,000.00. (Complaint ¶16).

        6.     Since this Court has diversity jurisdiction over this matter, it also has jurisdiction

over the remaining claims contained in Plaintiff’s Complaint under 28 U.S.C. § 1441(c) and/or

under the doctrine of supplemental jurisdiction, 28 U.S.C. § 1367.

        NOTICE OF REMOVAL TO STATE COURT AND TO ADVERSE PARTIES

        7.     Written notice of the filing of this Notice of Removal will promptly be served on

all other parties as required by 28 U.S.C. §1446(d).

        8.     Ford will promptly file a copy of this Notice of Removal with the Clerk of the

Circuit Court of Bland County, Virginia as required by 28 U.S.C. §1446(d).




                                                 2
   Case 1:21-cv-00008-PMS Document 1 Filed 02/02/21 Page 3 of 5 Pageid#: 3




                                              VENUE

       9.      Venue of this action in the United State District Court of Western District of

Virginia is proper, as this is the district and division in which the State court action is pending. 28

U.S.C. §§ 117, 1446(a), and 1454(a).


       WHEREFORE, pursuant to 28 U.S.C. §§ 1331, Defendant Ford Motor Company

respectfully requests that this civil action be removed from the Circuit Court of Bland County,

Virginia to the United States District Court for the Western District of Virginia.


                                                         FORD MOTOR COMPANY

                                                         By Counsel




/s/
John R. Owen (VSB No. 39560)
John P. Dunnigan (VSB No. 93483)
Counsel for Ford Motor Company
Harman, Claytor, Corrigan & Wellman
P.O. Box 70280
Richmond, Virginia 23255
804-747-5200 - Phone
804-747-6085 - Fax
jowen@hccw.com
jdunnigan@hccw.com




                                                  3
   Case 1:21-cv-00008-PMS Document 1 Filed 02/02/21 Page 4 of 5 Pageid#: 4




                                     CERTIFICATE

       I hereby certify that a true copy of the foregoing was mailed and emailed this 2nd day of
February, 2021 to:

               W. Aaron Cluett, Esq.
               VSB No. 78370
               Lemon Law Group Partners, PLC
               1518 Willow Lawn Drive
               Suite 201
               Richmond, VA 23230
               888-415-0610 x117 - Phone
               804-440-7508 - DD
               888-809-7010 - Fax
               acluett@lemonlawgrouppartners.com




                                             /s/
                                             John R. Owen (VSB No. 39560)
                                             John P. Dunnigan (VSB No. 93483)
                                             Counsel for Ford Motor Company
                                             Harman, Claytor, Corrigan & Wellman
                                             P.O. Box 70280
                                             Richmond, Virginia 23255
                                             804-747-5200 - Phone
                                             804-747-6085 - Fax
                                             jowen@hccw.com
                                             jdunnigan@hccw.com




                                                4
Case 1:21-cv-00008-PMS Document 1 Filed 02/02/21 Page 5 of 5 Pageid#: 5
